

Exhibit 10.1
LOAN AGREEMENT




THIS LOAN AGREEMENT dated as of June 4, 2008, is by and between IPG PHOTONICS
CORPORATION, a Delaware corporation with a principal place of business at 50 Old
Webster Road, Oxford, Massachusetts 01540 (the “Borrower”) and BANK OF AMERICA,
N.A., a national banking association with an office at 100 Front Street,
Worcester, Massachusetts  01608 (the “Bank”).


W I T N E S S E T H:


BACKGROUND.  The Borrower has requested the Bank to lend it (A) up to the sum of
$35,000,000.00 on a revolving line of credit basis (the “Revolving Credit”) and
(B) up to the sum of $20,000,000.00 on a term loan basis (the “Term Loan”), and
the Bank is willing to do so upon the terms and conditions hereinafter set
forth.


NOW, THEREFORE, in consideration of the premises herein contained, and each
intending to be legally bound hereby, the parties agree as follows:


ARTICLE 1.0  DEFINITIONS


As used herein:


“Affiliate” means, as to any Person, each other Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
under common control with, such Person.


“Agreement” means this Loan Agreement (together with any and all schedules and
exhibits attached from time to time hereto), as the same may from time to time
be amended or supplemented in a writing signed by the parties hereto.


“Automatic Payments Deposit Account” means the Borrower’s operating account
number 004605294929 established with the Bank, from which Automatic Payments may
be deducted by the Bank.


“Automatic Payments” means any and all interest or principal and interest
installment payments due under the Notes.


“Bank” has the meaning ascribed to such term in the preamble of this Agreement.


“Beneficiary” means a beneficiary of a Commercial Letter of Credit issued
pursuant to Section 2.04 hereof.


“Borrower” has the meaning ascribed to such term in the preamble of this
Agreement.


“Business Day” means any day other than a Saturday, Sunday or day which shall be
in The Commonwealth of Massachusetts a legal holiday or day on which banking
institutions are required or authorized to close.  If either of the Notes or any
payment thereunder or under this Agreement becomes due on a day which is not a
Business Day, the due date of such Note or payment shall be extended to the next
succeeding Business Day, and such extension of time shall be included in
computing interest and fees in connection with such payment.


“Cash Flow” means, for any applicable fiscal period, net income after income
taxes, less income or plus loss from discontinued operations and extraordinary
items, plus depreciation, depletion, amortization and other non-cash charges,
plus Interest on all Obligations, less dividends, withdrawals and other
distributions, less unfinanced capital expenditures in excess of $15,000,000.00
per year during each of the first two years beginning with the date of this
Agreement and in excess of $0 thereafter, provided that if the Borrower shall
raise additional equity from capital markets after the date of this Agreement,
an amount equal to the quotient of 60% of the net proceeds of the primary shares
offered by the Borrower divided by the remaining fiscal periods shall be
excluded from the total of unfinanced capital expenditures.  For the purposes of
this definition, the terms “depreciation” and “amortization” shall have the
meanings ascribed to them in accordance with GAAP.

 
 
 

--------------------------------------------------------------------------------

 
“Closing” has the meaning ascribed such term in Section 3.01.


“Commercial Letter of Credit Fee” has the meaning ascribed to such term in
Section 2.04(A)(3).


“Commercial Letters of Credit” means any and all commercial or standby letters
of credit or bank guarantees that may be issued by the Bank from time to time to
third parties for the benefit of the Borrower pursuant to Section 2.04 of this
Agreement.


“Debt Service Coverage Ratio” means, for any applicable fiscal period, the
ratio, calculated on a consolidated basis, of (A) Cash Flow divided by (B)
required principal payments on long term debt, plus partial payments of
Subordinated Indebtedness that are not required or scheduled to be made, plus
Interest paid or to be paid for such period less payments made to fully retire
Subordinated Indebtedness if paid in cash on the Borrower’s balance sheet at
such time or raised through capital market transactions or financing furnished
by the Bank.


“Disbursement Authorization Letter” means the duly authorized and executed
disbursement authorization letter from the Borrower with respect to the Term
Note.


“EBITDA” means, for any applicable fiscal period, calculated on a consolidated
basis, net income less income or plus loss from discontinued operations and
extraordinary items, plus income taxes, plus Interest plus depreciation,
depletion, amortization and other non-cash charges, all as determined in
accordance with GAAP.


“Environmental Indemnity Agreement” means the duly authorized and executed
Environmental Indemnity Agreement from the Borrower.


“Event of Default” has the meaning provided in Section 6.01.


“Financial Statements” means the financial statements described on Exhibit
1.0(A) attached to this Agreement.


“Foreign Borrowers” means each and every of IPG Japan, IPG India, IPG Italy, IPG
Korea and IPG China.


“Foreign Commitments” means $12,000,000.00 of credit under each and every credit
facility established or to be established by the Bank or its affiliates for the
benefit of the Foreign Borrowers.


“Funded Debt” means the sum of all Indebtedness for borrowed money of the
Borrower on a consolidated basis (including, without limitation, all
Obligations) net of inter-company indebtedness.


“GAAP” means, generally accepted accounting principles applied consistently,
with such changes or modifications thereto as may be approved in writing by the
Bank.


“Guaranty” means a Continuing Guaranty in the form of Exhibit 1.0(B) attached
hereto with respect to each of the Foreign Borrowers or a Subsidiary on whose
behalf the Bank is issuing a Commercial Letter of Credit, such Continuing
Guaranty to be executed by the Borrower and delivered to the Bank
contemporaneously with the establishment of each credit facility constituting a
part of the Foreign Commitments or issuance of the applicable Commercial Letter
of Credit.


“Indebtedness” means, as to the Borrower or any Subsidiary, all items of
indebtedness, obligation or liability whether joint or several, matured or
unmatured, liquidated or unliquidated, direct or contingent, including without
limitation:


(A)           All indebtedness guarantied, directly or indirectly, in any
manner, or endorsed (other than for collection or deposit in the ordinary course
of business) or discounted with recourse;


(B)           All indebtedness in effect guarantied, directly or indirectly,
through agreements, contingent or otherwise:  (1) To purchase such indebtedness;
or (2) to purchase, sell or lease (as lessee or lessor) property, products,
materials, or supplies or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such indebtedness or to insure
the owner of the indebtedness against loss; or (3) to supply funds to, or in any
other manner invest in, the debtor;

 
(C)           All indebtedness secured by (or for which the holder of such
indebtedness has a right, contingent or otherwise, to be secured by) any
mortgage, deed of trust, pledge, lien, security interest or other charge or
encumbrance upon property owned or acquired subject thereto, whether or not the
liabilities secured thereby have been assumed; and


 
2

--------------------------------------------------------------------------------

 
(D)           All indebtedness incurred as the lessee of goods or services under
leases that, in accordance with GAAP, should not be reflected on the lessee’s
balance sheet.


“Intellectual Property” means trademarks, service marks, trade names, trade
styles, logos, goodwill, trade secrets, patents, and licenses acquired under any
statutory, common law or registration process in any state or nation at any
time, or under any agreement executed with any person or entity at any
time.  The term “license” refers not only to rights granted by agreement from
the owner of patents, trade marks, service marks and the like, but also to
rights granted by a franchiser under a franchise or similar agreement.  The
foregoing enumeration is not intended as a limitation of the meaning of the word
“license.”


“IPG China” shall mean IPG (BEIJING) FIBER LASER TECHNOLOGY CO., LTD., a Chinese
corporation with a principal place of business at F28, 2 Jingyuan North Street
BDA, Beijing, China 100176.


“IPG Germany” shall mean IPG LASER GmbH, a German company with a principal place
of business at Siemensstrasse 7, D-57299 Burbach, Germany.


“IPG India” shall mean IPG PHOTONICS (INDIA) PVT. LTD., an Indian corporation
with a principal place of business at Tirumala Tech Park, No. 27, 1st Cross, 2nd
Phase, Doddanekundi Industrial Area, Mahadevapura Post, Bangalore 560 048,
India.


“IPG Italy” shall mean IPG FIBERTECH S.r.l., an Italian corporation with a
principal place of business at Via Pisacane 46, 20025 Legnano (MI), Italy.


“IPG Japan” shall mean IPG PHOTONICS JAPAN LIMITED, a Japanese corporation with
a principal place of business at 7F Kanda Kajicho Chitose Bldg. 3-3-12,
Kandakajicho, Chiyoda-ko, Toyko 101-0045, Japan.


“IPG Korea” shall mean IPG PHOTONICS (KOREA) LTD., a Korean corporation with a
principal place of business at Daega Bld. 3rd Floor, 641-11 Bongmyung-Dong,
Yuseong-Gu, Daejon, Korea.


“IPG Russia” shall mean IRE – POLUS CO., a Russian company with a principal
place of business at Vvedenskogo Square 1, Fryazina, Moscow 1411190, Russia.


“Interest” means all interest expense and letter of credit fees due during any
fiscal period of the Borrower, calculated in accordance with GAAP.


“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs or decrees of any government or political subdivision or agency thereof,
or of any court or similar entity established by any thereof.


“Loan(s)” means individually and collectively the Revolving Credit and the Term
Loan.


“Loan Documents” means each and every of this Agreement, the Disbursement
Authorization Letter, the Environmental Indemnity Agreement, the Mortgage, the
Notes, the Title Insurance Policy and each other document executed or delivered
to the Bank in connection with the Loans.


“Maturity Date” means, with respect to the Term Note, July 26, 2013or such later
date as is agreed to by the Bank in a written instrument executed by a duly
authorized officer of the Bank.


“Mortgage” means that certain Mortgage and Security Agreement (Including
Collateral Assignment of Rents and Leases) dated as of even date herewith, duly
authorized and executed by the Borrower, to be recorded with the Worcester
District Registry of Deeds, in the form attached hereto as Exhibit 1.01(C), as
from time to time supplemented or amended.


“Mortgaged Property” means the property owned by the Borrower and located at 50
Old Webster Road, Oxford, Massachusetts, as such term is defined in the
Mortgage.


“Notes” means each and both of the Revolving Credit Note and the Term Note.


“Obligations” is intended to be used in its most comprehensive sense and means
each and every obligation of the Borrower to the Bank of every kind and
description, whether direct or indirect, absolute or contingent, primary or
secondary, joint or several, due or to be come due, now existing or hereafter
arising or acquired and whether by way of loan, guaranty, discount, letter of
credit, lease or otherwise, including without limitation, the following
obligations:


 
3

--------------------------------------------------------------------------------

 
(A)           To pay the principal of, and interest on, the Notes in accordance
with the terms thereof and to satisfy all other liabilities to the Bank, whether
hereunder or otherwise, whether now existing or hereafter incurred, matured or
unmatured, direct or contingent, joint or several, including any extensions,
modifications, renewals thereof and substitutions therefor.


(B)           To repay to the Bank all amounts advanced by the Bank hereunder or
otherwise on behalf of the Borrower, including, but without limitation, advances
for principal or interest payments to prior secured parties, mortgagees, or
lienors, or for taxes, levies, insurance, rent, or repairs to, or maintenance or
storage of, any collateral;


(C)           To perform and observe all covenants, agreements and undertakings
of the Borrower pursuant to the terms and conditions of this Agreement and the
Notes or any other agreement or instrument now or hereafter delivered to the
Bank by the Borrower;


(D)           All obligations under any interest rate swap agreement, foreign
exchange contract, any cap, floor or hedging agreement or other similar
agreement, or other financial agreement or arrangement designed to protect the
Borrower against fluctuations in any interest rate charged by the Bank under the
Notes or otherwise, including any obligations of the Borrower arising out of or
in connection with any Automated Clearing House (“ACH”) Agreement relating to
the processing of ACH transactions, together with all fees, expenses, charges
and other amounts owing by or chargeable to the Borrower under any ACH
Agreement;


(E)           All obligations to reimburse the Bank, on demand, in connection
with overdrafts and other amounts due to the Bank under any existing or future
agreements relating to cash management services; and


(F)           All obligations to reimburse the Bank, on demand, for all of the
Bank’s expenses and costs, including without limitation the reasonable fees and
expenses of its counsel, in connection with the preparation, administration,
amendment, modification, or enforcement of this Agreement and the documents
required hereunder or related hereto, including, without limitation, any
proceeding brought, or threatened, to enforce payment of any of the obligations
referred to in the foregoing Paragraphs (A) through (E).


“Permitted International Borrowings” means up to $15,000,000.00 of credit to be
extended to IPG Germany and IPG Russia under loans made outside the United
States of America by foreign banking institutions.


“Permitted Liens” means:


(A)           Liens for taxes, assessments or similar charges, incurred in the
ordinary course of business, that are not yet due and payable;


(B)           Pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation, or to participate in any fund in
connection with worker’s compensation, unemployment insurance, old-age pensions
or other social security programs;


(C)           Liens of mechanics, materialmen, repairmen, warehousemen, carriers
or other like liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable;


(D)           Good faith pledges or deposits not exceeding an aggregate amount
of $500,000.00 made in the ordinary course of business to secure performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, not in excess of thirty percent (30%) of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;


(E)           Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by the Borrowers in the operation of their business, and
none of which is violated in any material respect by existing or proposed
structures or land use;


(F)           Liens in favor of the Bank;


(G)           Existing liens set forth or described on Exhibit 4.01(I), attached
hereto and made a part hereof;
 
(H)           Purchase money security interests granted to secure the purchase
price of assets, the purchase of which does not violate this Agreement or any
instrument required hereunder; and


 
4

--------------------------------------------------------------------------------

 
(I)           Liens securing Indebtedness permitted by this Agreement; and


(J)           The following, if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings, so long as levy
and execution thereon have been stayed and continue to be stayed and they do
not, in the aggregate, materially detract from the value of the property of the
Borrower or any Subsidiary, or materially impair the use thereof in the
operation of its business:


(1)           Claims or liens for taxes, assessments or charges due and payable
and subject to interest or penalty;


(2)           Claims, liens and encumbrances upon, and defects of title to, real
or personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;


(3)           Claims or liens of mechanics, materialmen, warehousemen, carriers
or other like liens; and
 
(4)    Adverse judgments on appeal.


“Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, joint venture, court or
government, or political subdivision or agency thereof.


“Records” means correspondence, memoranda, tapes, discs, papers, books and other
documents, or transcribed information of any type, whether expressed in ordinary
or machine readable language.


“Restructuring Fees” means, collectively, a fee of $25,000.00 with respect to
the Revolving Credit and a fee of $50,000.00 with respect to the Term Loan, both
to be paid to the Bank by the Borrower at Closing.


“Revolving Credit” shall have the meaning ascribed to such term in the preamble
of this Agreement.


“Revolving Credit Facility Fee” has the meaning ascribed to such term in Section
2.07.


“Revolving Credit Loan Commitment” means a revolving line of credit facility up
to $35,000,000.00, less the Foreign Commitments.


“Revolving Credit Note” means the Revolving Credit Note referred to in Section
2.03, as may be supplemented, amended or replaced.


“Revolving Credit Outstandings” means, at any time, the sum of (i) the aggregate
outstanding principal balance of the Loan at such time plus (ii) the aggregate
maximum amount that Beneficiaries may draw on Commercial Letters of Credit at
such time.


“Revolving Credit Termination Date” means, with respect to the Revolving Credit
Note, July 26, 2011 or such other date as is agreed to by the Bank in a written
instrument executed by a duly authorized officer of the Bank, provided that the
Borrower may elect to terminate this Agreement upon at least fifteen (15) days
prior written notice to the Bank and full, final and indefeasible payment of all
the then outstanding Obligations.


“Subordinated Indebtedness” means all Indebtedness incurred at any time by the
Borrower or any Subsidiary, the repayment of which is subordinated to the Loans
in form and manner satisfactory to the Bank.


“Subsidiary” means any Affiliate that is directly, or indirectly through one or
more intermediaries, controlled by the Borrower or not less than 50% of the
voting capital stock of which is owned, directly or through one or more
intermediaries, by the Borrower.


“Swap Contract” means an interest rate swap agreement to be entered into by the
Borrower within five (5) days from Closing, with respect to the Term Note, in a
form and with a counterparty acceptable to the Bank in its sole discretion.


“Term Loan” shall have the meaning ascribed to such term in the preamble of this
Agreement.


 “Term Note” means the Term Note referred to in Section 2.03, as may be
supplemented, amended or replaced.


 
5

--------------------------------------------------------------------------------

 
“Title Insurance Policy” means a mortgagee’s title insurance policy (Standard
American Land Title Association (ALTA) Form) with respect to the Mortgaged
Property, issued to the Bank by a title insurance company satisfactory to the
Bank and in the amount of the Term Loan, deleting all standard exceptions,
containing language with respect to taxes not yet due and payable only,
including endorsements as may be required by the Bank, and referencing title
matters satisfactory to the Bank.


 “$” or “dollars” denotes lawful currency of the United States of America.


Accounting.  Accounting terms used and not otherwise defined in this Agreement
have the meanings determined by, and all calculations with respect to accounting
or financial matters unless otherwise provided herein shall be computed in
accordance with, GAAP.




ARTICLE 2.0  THE CREDIT FACILITIES


2.01           Advances on the Loans.


(A)           All advances to or for the benefit of the Borrower with respect to
the Revolving Credit Note will be charged to loan accounts established in the
name of the Borrower on the Bank’s books.


(B)           The Bank will disburse the proceeds of the Term Note in accordance
with the Disbursement Authorization Letter.


2.02           General Terms of the Revolving Credit.


Subject to the terms hereof, the Bank will lend the Borrower, from time to time
until the Revolving Credit Termination Date, such sums as the Borrower may
request (but in the case of LIBOR Rate Loans, at least $100,000.00) by
reasonable same day notice to the Bank, received by the Bank not later than
11:00 A.M. of such day. The Borrower may borrow, repay without penalty or
premium and reborrow hereunder, from the date of this Agreement until the
Revolving Credit Termination Date, either the full amount of the Revolving
Credit Loan Commitment or any lesser sum which is at least $100,000.00.  The
Revolving Credit Outstandings shall at no time exceed the Revolving Credit Loan
Commitment, and if, at any time, an excess shall for any reason exist, the full
amount of such excess, together with accrued and unpaid interest thereon as
herein provided, shall be immediately due and payable in full.


2.03           The Notes.


(A)           The Revolving Credit Loan Commitment shall be evidenced by a
Revolving Credit Note due and payable on the Revolving Credit Termination Date,
in the form attached hereto as Exhibit 2.03A.


(B)           The Term Loan shall be evidenced by a Term Note due and payable on
the Maturity Date, in the form attached hereto as Exhibit 2.03B.  The Borrower
shall enter into the Swap Contract within five (5) days of issuance of the Term
Note.


2.04 Commercial Letters of Credit


(A)           From time to time prior to the Revolving Credit Termination Date,
the Bank shall issue Commercial Letters of Credit on account of the Borrower or
a Subsidiary subject to the following conditions:


(1)           Any such Commercial Letters of Credit shall be issued as a trade
letter of credit, standby letter of credit or bank guarantee only to (i) a
supplier or to a seller of goods which purchased goods will become a part of the
Inventory or other assets of the Borrower, (ii) governmental authorities or
bonding companies to secure statutory obligations of the Borrower, including,
without limitation, worker’s compensation, disability, unemployment compensation
or environmental Laws, or (iii) a customer who is purchasing goods or services
from the Borrower or a Subsidiary;


(2)           No Beneficiary shall be an Affiliate (excluding a Subsidiary);


(3)           The Borrower agrees to pay to the Bank a quarterly fee with
respect to each Commercial Letter of Credit payable at the end of each calendar
quarter (in each case, a “Commercial Letter of Credit Fee”) in accordance with
Exhibit 2.04(A)(3) attached hereto.  Whenever an Event of Default exists and is
outstanding, the Commercial Letter of Credit Fee hereunder shall, at the option
of the Bank, be increased to a per annum fee which is two percent (2%) per annum
greater that that fee which would otherwise be applicable hereunder;


 
6

--------------------------------------------------------------------------------

 
(4)           No such Commercial Letter of Credit shall have an expiration date
that is later than the Revolving Credit Termination Date unless otherwise agreed
to by the Bank, excepting only (a) Commercial Letters of Credit in amounts
aggregating no more than $250,000.00 which may have expiration date(s) no later
than three (3) years beyond the Revolving Credit Termination Date, and (b) such
other Commercial Letters of Credit in amounts acceptable to the Bank, which may
have expiration date(s) no later than one (1) year beyond the Revolving Credit
Termination Date;


(5)           Each such Commercial Letter of Credit shall be issued pursuant to
such agreements and upon such terms and conditions as shall be required by the
Bank;


(6)           No Event of Default shall have occurred hereunder at the time of
issuance of such Commercial Letter of Credit;


(7)           The aggregate face amount of all Commercial Letters of Credit at
any time outstanding shall not exceed the amount available under the Revolving
Credit Loan Commitment at such time; and


(8)           In the case of a Commercial Letter of Credit issued on behalf of a
Subsidiary, the Borrower has first executed and delivered to the Bank a Guaranty
with respect to such Subsidiary.


(B)           The aggregate face amount of all Commercial Letters of Credit at
any time outstanding shall be included in the amount of the Revolving Credit
Outstandings.


2.05 Interest.


(A)           Indebtedness due under the Notes shall bear interest at the rates
and calculated in the manner set forth in the Notes.


(B)           All agreements between Borrower and the Bank are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
acceleration of maturity of the indebtedness evidenced hereby or otherwise,
shall the amount paid or agreed to be paid to the Bank for the use or the
forbearance of the indebtedness evidenced hereby exceed the maximum permissible
under applicable law.  As used herein, the term “applicable law” means the law
in effect as of the date hereof provided, however that in the event there is a
change in the law which results in a higher permissible rate of interest, then
the Notes shall be governed by such new law as of its effective date.  In this
regard, it is expressly agreed that it is the intent of Borrower and Bank in the
execution, delivery and acceptance of the Notes to contract in strict compliance
with the laws of The Commonwealth of Massachusetts from time to time in
effect.  If, under or from any circumstances whatsoever, fulfillment of any
provision hereof, of the Notes or of any of the other Loan Documents at the time
of performance of such provision shall be due, shall involve transcending the
limit of such validity prescribed by applicable law, then the obligation to be
fulfilled shall automatically be reduced to the limits of such validity, and if
under or from any circumstances whatsoever the Bank should ever receive as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the principal
balance evidenced hereby and not to the payment of interest.  This provision
shall control every other provision of all agreements between the Borrower and
the Bank.


2.06           Payment to the Bank.


The Bank shall periodically send the Borrower statements of all amounts due on
the Loans, which statements shall be considered correct and conclusively binding
on the Borrower unless the Borrower notifies the Bank to the contrary within
thirty (30) days of its receipt of any statement that it deems to be
incorrect.  Notwithstanding the foregoing, any errors made by the Bank shall be
corrected if brought to the attention of the Bank no later than ninety (90) days
after termination of the Loans.  At its sole discretion, the Bank may charge
against any deposit or other account of the Borrower all or any part of any
amount due with respect to the Obligations.


2.07           Revolving Credit Facility Fee.


The Borrower shall pay to the Bank, quarterly in arrears, as of the last day of
each and every calendar quarter, a fee calculated at an annual rate based upon a
360-day year for the actual number of days outstanding, for each quarter, based
on a percentage of the average unused portion of the Revolving Credit Loan
Commitment (the “Revolving Credit Facility Fee”). Notwithstanding the foregoing,
the percentage to be used in calculation of the Facility Fee shall increase or
decrease based upon the ratio of Funded Debt to EBITDA, as follows:


 
7

--------------------------------------------------------------------------------

 
Ratio of Funded Debt to
EBITDA                                                                                 Unused
Facility Fee
less than 1.0 to
1.0                                                                                                   
.15%


equal to or greater than 1.0 to 1.0,
but less than 1.5 to
1.0                                                                                                 .20%


equal to or greater than 1.5 to
1.0                                                                                   .25%

 

 
ARTICLE 3.0  CONDITIONS PRECEDENT


The obligation of the Bank to make the Loans is subject to the following
conditions precedent:


3.01           Documents Required for the Closing.


The Borrower shall have delivered to the Bank, prior to the initial disbursement
of the Loans (the “Closing”), the following:


(A)           The Revolving Credit Note duly executed by the Borrower in the
form attached hereto as Exhibit 2.03A;


(B)           The Term Note duly executed by the Borrower in the form attached
hereto as Exhibit 2.03B;


(C)           The Mortgage duly executed by the Borrower;


(D)           The Disbursement Authorization Letter;


(E)           The Swap Contract;


(F)           Environmental Indemnity Agreement duly executed by the Borrower;


(G)           The Title Insurance Policy;


(H)           A certificate (dated the date of the Closing) of the corporate
secretary or assistant secretary, as the case may be, of the Borrower,
certifying as to:


(1)           the incumbency and signatures of the officer(s) signing this
Agreement, the Notes, the other Loan Documents and each other document to be
delivered pursuant hereto,


(2)           the resolutions of the board of directors authorizing the
execution, delivery and performance of this Agreement, the Notes, the other Loan
Documents, and each other document to be delivered pursuant hereto,


(3)           the By-Laws;


(I)           With respect to the Borrower, certificates of tax good standing
and corporate good standing and legal existence, dated as of the most recent
date practicable, issued by the Delaware Department of Revenue and Secretary of
State of Delaware as to the tax good standing and the legal existence and
corporate good standing of the Borrower and a certificate of registration as a
foreign corporation with The Commonwealth of Massachusetts;


(J)           A copy, certified as of the most recent date practicable by the
Secretary of the applicable state or nation of incorporation, of the charter
documents of the Borrower and all amendments thereto, together with a
certificate (dated the date of the Closing) of the corporate secretary or
assistant secretary, as the case may be, of the Borrower to the effect that such
charter documents have not been further amended since the date of the aforesaid
certification of the Secretary of the State of Delaware;


(K)           A written opinion or opinions of legal counsel for the Borrower,
dated the date of the Closing and addressed to the Bank, in form satisfactory to
the Bank and its counsel;


 
8

--------------------------------------------------------------------------------

 
(L)           A certificate, dated the date of the Closing, signed by the
president, a vice president, the treasurer or an assistant treasurer, the chief
executive officer or the chief financial officer, of the Borrower and to the
effect that:


(1) The representations and warranties set forth in Section 4.01 are true as of
the date of the Closing; and


(2) No Event of Default hereunder, and no event which, with the giving of notice
or passage of time or both, would become such an Event of Default, has occurred
as of such date; and


(M)           Payment of the Restructuring Fees.


3.02           Documents Required for Subsequent Disbursements.


At the time of, and as a condition to, any disbursement of any part of the Loans
to be made by the Bank subsequent to the Closing, the Bank may require the
Borrower to deliver to the Bank a certificate, dated the date on which any such
disbursement is to be made, signed by the president, a vice president,
treasurer, chief executive officer, chief financial officer, or other duly
authorized officer of the Borrower, or by a vice president, treasurer or other
duly authorized officer of the Borrower, and to the effect that:


(A)           As of the date thereof, no Event of Default has occurred and is
continuing, and no event has occurred and is continuing that, but for the giving
of notice or passage of time or both, would be an Event of Default; and


(B)           Each of the representations and warranties contained in Section
4.01 is true and correct in all material respects as if made on and as of the
date of such disbursement (except for such representations and warranties made
as of a particular date).


3.03           Certain Events.


At the time of, and as a condition to, the Closing and each disbursement of any
part of the Loans to be made by the Bank at or subsequent to the Closing:


(A)           No Event of Default shall have occurred and be continuing, and no
event shall have occurred and be continuing that, with the giving of notice or
passage of time or both, would be an Event of Default; and


(B)           All of the Loan Documents shall have remained in full force and
effect.


3.04           Legal Matters.


At the time of the Closing, all legal matters incidental thereto shall be
satisfactory to Bowditch & Dewey, LLP, legal counsel to the Bank.




ARTICLE 4.0  REPRESENTATIONS AND WARRANTIES


4.01           Original.


To induce the Bank to enter into this Agreement, the Borrower represents and
warrants to the Bank as follows:


(A)           The Borrower is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware; the Borrower has
no Subsidiaries other than the Subsidiaries named in Exhibit 4.01(A); each
Subsidiary is a corporation duly organized, validly existing and in good
standing under the laws of its state or nation of incorporation, all as set
forth in Exhibit 4.01(A); the Borrower and the Subsidiaries have the lawful
power to own their properties and to engage in the businesses they conduct, and
each is duly qualified and in good standing as a foreign corporation in the
jurisdictions wherein the nature of the business transacted by it or property
owned by it makes such qualification necessary (except where failure to so
qualify would not have a material adverse effect on the business, assets or
financial condition of the Borrower and its Subsidiaries taken as a whole);


(B)           Neither the Borrower nor any Subsidiary is directly or indirectly
controlled by, or acting on behalf of, any Person which is an “Investment
Company,” within the meaning of the Investment Company Act of 1940, as amended;


 
9

--------------------------------------------------------------------------------

 
(C)           Except as disclosed in Exhibit 4.01(C) attached hereto, neither
the Borrower nor any Subsidiary is in default with respect to any of its
existing Indebtedness in any material respect, and the making and performance of
this Agreement, the Notes and the other Loan Documents will not (immediately or
with the passage of time, the giving of notice, or both):


(1)           Violate charter documents, or the By-Laws of the Borrower or any
Subsidiary, or violate any Laws or result in a default, in any material respect,
under any contract, agreement or instrument to which the Borrower or any
Subsidiary is a party or by which the Borrower or any Subsidiary or its property
is bound; or


(2)           Result in the creation or imposition of any security interest in,
or lien or encumbrance upon, any of the assets of the Borrower or any Subsidiary
except in favor of the Bank;


(D)           The Borrower has the power and authority to enter into and perform
this Agreement, the Notes and the other Loan Documents, and to incur the
obligations herein and therein provided for, and has taken all actions necessary
to authorize the execution, delivery and performance of this Agreement, the
Notes and the other Loan Documents;


(E)           This Agreement, the Notes and the other Loan Documents are, or
when delivered will be, valid, binding and enforceable under applicable law in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by general equitable principles (regardless of whether
considered in a proceeding at law or in equity);


(F)           Except as disclosed in Exhibit 4.01(F) hereto, there is no pending
order, notice, claim, litigation, proceeding or investigation known to the
Borrower against or affecting the Borrower or any Subsidiary, whether or not
covered by insurance, that would in the aggregate involve the payment of
$100,000.00 or more or would otherwise materially or adversely affect the
financial condition or business prospects of the Borrower or any Subsidiary,
considered as a whole, if adversely determined;


(G)           The Borrower and each Subsidiary has good and marketable title to
all of its material assets, none of which is subject to any security interest,
encumbrance or lien, or claim of any third Person except for Permitted Liens;


(H)           The Financial Statements, including any schedules and notes
pertaining thereto, and the management prepared financial statements for the
fiscal period ending March 31, 2008 have been prepared in accordance with GAAP,
and fairly present the financial condition of the Borrower and the Subsidiaries
at the dates thereof and the results of operations for the periods covered
thereby, and there have been no material adverse changes in the financial
condition or business of the Borrower and the Subsidiaries, considered as a
whole, from March 31, 2008 to the date hereof;


(I)           As of the date hereof, neither the Borrower nor any of the
Subsidiaries has any material Indebtedness of any nature, including, but without
limitation, liabilities for taxes and any interest or penalties relating thereto
except to the extent reflected (in a footnote or otherwise) and reserved against
in the consolidated balance sheet dated March 31, 2008, included in the
Financial Statements or as disclosed in, or permitted by, this Agreement; and
the Borrower does not know or have reasonable ground to know of any basis for
the assertion against any of the Borrower or any Subsidiary of any such claim or
litigation based upon such Indebtedness as of the date of the Closing except as
disclosed on Exhibit 4.01(I) or otherwise disclosed to the Bank in writing;


(J)           Except as otherwise permitted herein or as would not materially
interfere with the conduct of the business of the Borrower and its Subsidiaries,
considered as a whole, the Borrower has filed all tax returns or extensions to
file tax returns in applicable jurisdictions, and other reports required by any
applicable Laws to have been filed prior to the date hereof, have paid or caused
to be paid all taxes, assessments and other governmental charges that are due
and payable prior to the date hereof, and have made adequate provision for the
payment of such taxes, assessments or other charges accruing but not yet
payable; the Borrower has no knowledge of any deficiency or additional
assessment in a materially important amount in connection with any taxes,
assessments or charges not provided for on its books;


(K)           Except to the extent that the failure to comply would not
materially interfere with the conduct of the business of the Borrower and its
Subsidiaries, considered as a whole, each of the Borrower and the Subsidiaries
have complied with all applicable Laws with respect to (1) any restrictions,
specifications or other requirements pertaining to products that it manufactures
or sells or to the services it performs; (2) the conduct of its business; and
(3) the use, maintenance and operation of the real and personal properties owned
or leased by it in the conduct of its business;


 
10

--------------------------------------------------------------------------------

 
(L)           No representation or warranty by or with respect to the Borrower
or any Subsidiary contained herein or in any certificate or other document
furnished by the Borrower or any Subsidiary pursuant hereto contains any untrue
statement of a material fact or omits to state a material fact necessary to make
such representation or warranty not misleading in light of the circumstances
under which it was made;


(M)           Each consent, approval or authorization of, or filing,
registration or qualification with, any Person required to be obtained or
effected by the Borrower or any Subsidiary in connection with the execution and
delivery of this Agreement, the Notes and the other Loan Documents or the
undertaking or performance of any obligation hereunder or thereunder, has been
duly obtained or effected;


(N)           Except as set forth in Exhibit 4.01(N) and except to the extent
that the failure to comply would not materially interfere with the conduct of
the business of the Borrower or any Subsidiary, considered as a whole, to the
best knowledge of the Borrower, neither the Borrower, nor any Person for whose
conduct the Borrower is responsible, owns, occupies or operates, or has, within
the fifteen (15) year period immediately preceding the date of this Agreement,
owned, occupied or operated a site or vessel on which has been stored any
hazardous material or oil, without compliance with all statues, regulations,
ordinances, directives, and orders of every federal, state, municipal and other
governmental authority which has or claims jurisdiction relative thereto (the
terms “site,” “vessel” and “hazardous material,” respectively, as used herein
include the definitions of those terms in Massachusetts General Laws, Ch. 21E);
neither the Borrower, nor any Person for whose conduct the Borrower is
responsible, has ever disposed of, transported or arranged for the transport of
any hazardous material or oil without compliance with all such statutes,
regulations, ordinances, directives and orders in all material respects; and
neither the Borrower, nor any Person for whose conduct the Borrower is
responsible, has ever been legally responsible for any releases or threat of
release of any hazardous material or oil; received notification of any potential
or known release or threat of release of any hazardous material or oil from any
site or vessel owned, occupied or operated by the Borrower, or any Person for
whose conduct the Borrower is responsible, or of the incurrence of any expense
or loss in connection with the assessment, containment or removal of any release
or threat of release of any hazardous material or oil from any such site or
vessel;


(O)           The Borrower has not made any agreement or taken any action which
may cause anyone to become entitled to a commission or finder’s fee as a result
of or in connection with the making of the Loans;


(P)           The federal tax returns of the Borrower and all Subsidiaries for
all years of operation, including the tax years of the Borrower and all
Subsidiaries most recently ended prior to the date of this Agreement, have been
filed with the Internal Revenue Service and have not been challenged or an
extension for filing has been obtained; and


(Q)           Any Employee Pension Benefit Plans, as defined in the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), of the Borrower
and each Subsidiary meet, as of the date hereof, the minimum funding standards
of 29 U.S.C.A. 1082 (Section 302 of ERISA), and no Reportable Event or
Prohibited Transaction, as defined in ERISA, has occurred with respect to any
Employee Benefit Plans, as defined in ERISA, of the Borrower or any Subsidiary.


4.02           Survival.


All of the representations and warranties set forth in Section 4.01 shall
survive until all Obligations are satisfied in full and there remain no
outstanding commitments hereunder.


ARTICLE 5.0  COVENANTS OF THE BORROWER


5.01           Affirmative Covenants.


The Borrower does hereby covenant and agree with the Bank that, so long as any
of the Obligations remain unsatisfied or any commitments hereunder remain
outstanding, it will comply, or if appropriate cause the Subsidiaries to comply,
at all times with the following affirmative covenants:


(A)           The Borrower will use the proceeds of the Loans only for the
purposes set forth in Exhibit 5.01(A), and will furnish the Bank such evidence
as it may reasonably require with respect to such use;


(B)           The Borrower will furnish or otherwise make available to the Bank:


(1)           As soon as available, but in any event within forty-five (45) days
after the close of each quarterly accounting period in each fiscal year: (a) a
consolidated statement of cash flows of the Borrower and the Subsidiaries for
such quarter; (b) a consolidated income statement of the Borrower and the
Subsidiaries for such quarters; and (c) a consolidated balance sheet of the
Borrower and the Subsidiaries as of the end of such quarter-all in reasonable
detail, subject to normal year-end audit adjustments and certified by the
president or principal financial officer of the Borrower to have been prepared
in accordance with GAAP;


 
11

--------------------------------------------------------------------------------

 
(2)           As soon as available, but in any event within one hundred twenty
(120) days after the close of each fiscal year: (a) a consolidated statement of
stockholders’ equity; (b) a consolidated statement of changes of cash flows of
the Borrower and the Subsidiaries for such fiscal year; (c) a consolidated
income statement of the Borrower and the Subsidiaries for such fiscal year; and
(d) a consolidated balance sheet of the Borrower and the Subsidiaries as of the
end of such fiscal year-all such statements to be in reasonable detail,
including all supporting schedules and comments; the consolidated statements and
balance sheets to be audited by an independent registered public accountant
selected by Borrower and acceptable to the Bank, and certified by such
accountants to have been prepared in accordance with GAAP and to present fairly
the financial position and results of operations of the Borrower and the
Subsidiaries; the Bank shall have the right, from time to time, to discuss the
affairs of the Borrower directly with such independent registered public
accountants after notice to the Borrower and opportunity of the Borrower to be
represented at any such discussions;


(3)           Contemporaneously with each quarterly and year-end financial
report required by the foregoing paragraphs (1) and (2), a certificate of the
president or principal financial officer of the Borrower stating that he has
individually reviewed the provisions of this Agreement and that a review of the
activities of the Borrower during such year or quarterly period, as the case may
be, has been made by him or under his supervision, with a view to determining
whether the Borrower has fulfilled all obligations under this Agreement, and
that, to the best of his knowledge, the Borrower has observed and performed each
undertaking contained in this Agreement and is not in default in the observance
or performance of any of the provisions hereof or, if the Borrower shall be in
default, specifying all such defaults and events of which he may have knowledge;


(4)           Promptly after the sending or making available or filing of the
same, copies of all reports, proxy statements, and financial statements that the
Borrower sends or make available to its stockholders and all registration
statements and reports that the Borrower files with the Securities and Exchange
Commission or any successor Person;


(5)           Upon the Bank’s reasonable request, copies of any and all material
documents relating to the business of the Borrower;


(C)           The Borrower will maintain its material operating physical assets
in good condition and repair (normal wear and tear excepted);


(D)           The Borrower and the Subsidiaries will maintain, or cause to be
maintained, public liability, fire and casualty insurance that are of a
character usually insured by corporations engaged in the same or similar
businesses;


(E)           The Borrower and the Subsidiaries will pay or cause to be paid
when due, all taxes, assessments, charges or levies imposed upon them or on any
of their property or with respect to which any of them is required to withhold
and pay except where contested in good faith by appropriate proceedings with
adequate reserves therefor having been set aside on its books; provided,
however, that the Borrower and each Subsidiary shall pay or cause to be paid all
such taxes, assessments, charges or levies forthwith whenever foreclosure on any
lien that may have attached (or security therefor) appears imminent;


(F)           The Borrower will maintain:


(1)           A Debt Service Coverage Ratio of at least 1.50:1.00, to be tested
on a rolling four quarters basis at the end of each fiscal quarter; and


(2)           A ratio of Funded Debt to EBITDA not exceeding 2.00:1.00, to be
tested on a rolling four quarters basis at the end of each fiscal quarter;


(G)           The Borrower and the Subsidiaries will each, when requested to do
so, make available for inspection during normal business hours by duly
authorized representatives of the Bank any of its books and records and will
furnish the Bank any information regarding its business affairs and financial
condition within a reasonable time after written request thereof;


(H)           The Borrower and the Subsidiaries will each take all necessary
steps to preserve its corporate existence and franchises and comply in all
material respects with all present and future Laws applicable to it in the
operation of its business, and all material agreements to which it is subject;


(I)           The Borrower and the Subsidiaries will each take all necessary
steps to preserve Intellectual Property, and will keep accurate and complete
Records of royalties, patents and trademarks in connection therewith, consistent
with sound business practices;


 
12

--------------------------------------------------------------------------------

 
(J)           The Borrower and the Subsidiaries will keep accurate and complete
business Records consistent with sound business practices;


(K)           The Borrower and the Subsidiaries will give immediate notice to
the Bank of (1) any litigation or proceeding in which any of them is a party if
an adverse decision therein would require any of them to pay more than
$1,000,000.00 or deliver assets the value of which exceeds such sum (except
where the claim is covered by insurance and the insurer has acknowledged
coverage); and (2) the institution of any other suit or proceeding involving any
of them that could be reasonably likely to materially and adversely affect the
operations, financial condition, property or business of the Borrower or any
Subsidiary, considered as a whole;


(L)           Upon written request by the Bank, the Borrower will furnish the
Bank with true, correct and complete copies of federal income tax returns filed
by the Borrower, together with all schedules thereto;


(M)           The Borrower and the Subsidiaries will pay when due (or within
applicable grace periods (or in the case of trade indebtedness, no later than
ninety (90) days from the date incurred)) all of their other Indebtedness due
third Persons except when the amount thereof is being contested in good faith by
appropriate proceedings and with adequate reserves therefor being set aside on
their books;


(N)           The Borrower and the Subsidiaries will each notify the Bank
immediately if any of them becomes aware of the occurrence of any Event of
Default or of any fact, condition or event that only with the giving of notice
or passage of time or both, could become an Event of Default, or if any of them
becomes aware of any material adverse change in financial condition (including,
without limitation, proceedings in bankruptcy, insolvency, reorganization or the
appointment of a receiver or trustee), or results of operations of the Borrower
or a Subsidiary, or of the failure of the Borrower or any Subsidiary to observe
any of their respective undertakings hereunder or under the other Loan
Documents;


(O)           The Borrower and the Subsidiaries will notify the Bank thirty (30)
days in advance of any change in the location of the Borrower’s headquarters
currently located in Oxford, Massachusetts;


(P)           The Borrower and the Subsidiaries will (1) fund any Employee
Pension Benefit Plans in accordance with no less than the minimum funding
standards of 29 U.S.C.A. 1082 (Section 302 of ERISA); (2) furnish the Bank, upon
the Bank’s written request, with copies of any reports or other statements filed
with the United States Department of Labor or the Internal Revenue Service with
respect to any such Plan; and (3) promptly advise the Bank of the occurrence of
any Reportable Event or Prohibited Transaction with respect to any Employee
Benefit Plan;


(Q)           The Borrower will maintain its primary depository and operating
accounts with the Bank at all times while any Obligations to the Bank under the
Revolving Credit Note are outstanding, it being understood that this provision
shall not require the Borrower to maintain its investment account with the Bank;
and


(R)           Within five (5) days of Closing, the Borrower will purchase a Swap
Contract in an amount equal to the principal amount outstanding with respect to
the Term Note.   The Swap Contract shall be for a period up to the full term of
the Term Note from the date of this Agreement through the Maturity Date
(including any extensions thereof) and shall, at all times, be in a notional
amount sufficient to cover all principal amounts outstanding from time to time,
unless otherwise agreed, under the Term Note. As additional security for the
Term Note, the economic benefits of the Swap Contract shall be collaterally
assigned to the Bank, provided, however, notwithstanding any of the foregoing to
the contrary, the Bank shall not be deemed to have assumed any of the
obligations or duties of the Borrower under the Swap Contract.  All costs,
expenses, and indemnity obligations that may be incurred by the Bank as a result
of the Borrower’s default, or termination of, the Swap Contract shall be: (a)
subject to prompt reimbursement by the Borrower; and (b) secured by this
Agreement.


5.02           Negative Covenants.


The Borrower does hereby covenant and agree with the Bank that, so long as any
of the Obligations remain unsatisfied or any commitments hereunder remain
outstanding, it will comply, or if appropriate cause the Subsidiaries to comply,
at all times with the following negative covenants, unless the Bank shall
otherwise have agreed in writing:


(A)           Neither the Borrower nor any Subsidiary will mortgage, assign as
collateral security, pledge or encumber any of its assets now owned or hereafter
acquired, or permit any of its assets to be encumbered in any way without the
prior express written consent of the Bank, except for the Mortgage, Permitted
Liens and any lien in favor of the Bank or its affiliates;


(B)           Neither the Borrower nor any Subsidiary will change its name or
enter into any merger or consolidation (other than mergers or consolidations
between wholly owned subsidiaries resulting in no change in the beneficial
ownership of such subsidiaries);


 
13

--------------------------------------------------------------------------------

 
(C)           Neither the Borrower nor any Subsidiary will sell or otherwise
dispose of, or for any reason cease operating, any of its divisions, franchises,
or lines of business, in each case, comprising more than twenty percent (20%) of
the assets of the Borrower and its Subsidiaries, considered as a whole, without
first providing the Bank with thirty (30) days advance written notice of its
intention to do so;


(D)           Neither the Borrower nor any Subsidiary will become liable,
directly or indirectly, as guarantor or otherwise for any obligation of any
other Person exceeding $15,000,000.00 in the aggregate at any time outstanding,
without notifying the Bank in writing in advance, except for (i) the endorsement
of commercial paper for deposit or collection in the ordinary course of
business, and (ii) unsecured guarantees of obligations of foreign Subsidiaries
of the Borrower;


(E)           Neither the Borrower nor any Subsidiary will incur, create,
assume, or permit to exist any Indebtedness except:  (1) the Loans; (2) existing
Indebtedness listed on Exhibit 4.01(I) permitted to exist after the date of this
Agreement; (3) trade indebtedness incurred in the ordinary course of business,
(4) contingent Indebtedness permitted by Section 5.02(D); (5) Indebtedness
secured by Permitted Liens; (6) Subordinated Indebtedness; (7) Permitted
International Indebtedness; (8) capital leases or purchase money Indebtedness
permitted by this Agreement; and (9) other Indebtedness exceeding $15,000,000.00
in the aggregate at any time outstanding;


(F)           Neither the Borrower nor any Subsidiary (other than a wholly owned
Subsidiary of the Borrower) will declare or pay any dividends, or make any other
payment or distribution on account of its capital stock (other than shares of
stock of, or other instruments issued by, the Borrower convertible into stock of
the Borrower);


(G)           Neither the Borrower nor any Subsidiary will form any subsidiary,
make any investment in (including any assignment of Inventory or other
property), or make any loan in the nature of an investment to, any Person, other
than investments of the Borrower in the Subsidiaries listed on Exhibit 4.01(A)
or an investment not exceeding $5,000,000.00, without first providing the Bank
within fifteen (15) days advance written notice of its intention to do so;


(H)           Neither the Borrower nor any Subsidiary will make any loan or
advance to any officer, shareholder, director, or employee of the Borrower or
any Subsidiary, except for (i) business travel, educational or relocation and
similar temporary advances in the ordinary course of business, or (ii) loans not
exceeding $100,000.00 to any one such individual up to $400,000.00 in the
aggregate at any one time outstanding;


(I)           The Borrower will not make any payments on the Subordinated Notes
or any other Subordinated Indebtedness, except as permitted by the subordination
provisions applicable thereto;


(J)           Neither the Borrower nor any Subsidiary will acquire or agree to
acquire any stock in, or all or substantially all of the assets of, any Person
for a cost in excess of $5,000,000.00 without first providing the Bank with
fifteen (15) days advance written notice of its intention to do so;


(K)           Neither the Borrower nor any Subsidiary will furnish the Bank any
certificate or other document that will contain any untrue statement of material
fact or that will omit to state a material fact necessary to make it not
misleading in light of the circumstances under which it was furnished; and


(L)           Neither the Borrower nor any Subsidiary will directly or
indirectly apply any part of the proceeds of the Loans to the purchasing or
carrying of any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System, or any regulations, interpretations,
or rulings thereunder.


ARTICLE 6.0  DEFAULT


6.01           Events of Default.


The occurrence of any one or more of the following events shall constitute an
Event of Default hereunder:


(A)           The Borrower or the Subsidiaries shall fail to pay when due any
Obligations to the Bank within ten (10) days of an applicable due date;


(B)           The Borrower or the Subsidiaries shall fail to observe or perform
any other obligation to be observed or performed by it hereunder or under any of
the other Loan Documents, and such failure shall continue for thirty (30) days
after (1) notice of such failure from the Bank; or (2) the Bank is notified of
such failure or should have been so notified pursuant to the provisions of
Section 5.01(O), whichever is earlier;


 
14

--------------------------------------------------------------------------------

 
(C)           The Borrower or the Subsidiaries shall fail to pay any
Indebtedness other than the Obligations exceeding $250,000.00, and such failure
shall continue beyond any applicable grace period (or, with respect to trade
Indebtedness which is not subject to a grace period, within ninety (90) days of
the date such trade Indebtedness is incurred);


(D)           Any financial statement, representation, warranty or certificate
made or furnished by or with respect to the Borrower or any of the Subsidiaries
to the Bank in connection with this Agreement, or as an inducement to the Bank
to enter into this Agreement, or in any separate statement or document to be
delivered to the Bank hereunder, shall be materially false, incorrect or
incomplete when made;


(E)           The Borrower shall admit its inability to pay its debts as they
mature or shall make an assignment for the benefit of itself or any of its
creditors;


(F)           Proceedings in bankruptcy, or for reorganization of the Borrower
or any of the Subsidiaries, or for the readjustment of any of their respective
debts under the United States Bankruptcy Code, as amended, or any part thereof,
or under any other Laws, whether state or federal, for the relief of debtors,
now or hereafter existing, shall be commenced against or by the Borrower or any
of the Subsidiaries and, except with respect to any such proceedings instituted
by the Borrower or any of the Subsidiaries, shall not be discharged within sixty
(60) days of said commencement;


(G)           A receiver or trustee shall be appointed for the Borrower or any
of the Subsidiaries or for any substantial part of their respective assets, or
any proceedings shall be instituted for the dissolution or the full or partial
liquidation of the Borrower or any of the Subsidiaries, and except with respect
to any such appointments requested or instituted by the Borrower or any of the
Subsidiaries, such receiver or trustee shall not be discharged within sixty (60)
days of his appointment, and except with respect to any such proceedings
instituted by the Borrower or any of the Subsidiaries, such proceedings shall
not be discharged within sixty (60) days of commencement, or the Borrower shall
discontinue business or materially change the nature of its business;


(H)           The Borrower or any of the Subsidiaries shall suffer final
judgments (which are not covered by insurance where the insurer has acknowledged
coverage) for payment of money aggregating in excess of $250,000.00 and shall
not discharge the same within a period of forty-five (45) days unless, pending
further proceedings, execution has not been commenced or, if commenced, has been
effectively stayed; or


(I)           Failure by the Borrower to pay any amount of money or to observe
exceeding $250,000.00 or perform any other material covenant, condition or
agreement which is the obligation of the Borrower to the Bank under any other
existing or future note, mortgage or other document or instrument.


6.02           Acceleration.


At its option, and at any time, whether immediately or otherwise, the Bank may,
upon the occurrence of any Event of Default, declare all Obligations of the
Borrower to the Bank immediately due and payable without further action of any
kind including, without limitation, notice, demand or presentment.


ARTICLE 7.0  THE BANK’S RIGHTS AND REMEDIES


7.01           The Bank’s Rights Upon Default


Upon the occurrence of an Event of Default and at any time thereafter, the Bank,
without presentment, demand, notice, protest or advertisement of any kind, will
have the rights set forth in this Agreement and under applicable law.


7.02           Right of Set-Off.


The Borrower hereby grants to the Bank a continuing lien, security interest and
right of set-off as security for all liabilities and obligations to the Bank,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Bank or any entity under the control of Bank of
America Corporation and its successors and assigns, or in transit to any of
them.  At any time, upon notice of an Event of Default, the Bank may set off the
same or any part thereof and apply the same to any liability or obligation of
Borrower even though unmatured.


 
15

--------------------------------------------------------------------------------

 
7.03           Cumulative Rights and Remedies


All rights and remedies of the Bank, whether provided for herein or in other
agreements, instruments or documents or conferred by law, are cumulative and may
be exercised alone or simultaneously.


7.04           Additional Rights and Remedies


(A)           Upon the occurrence of an Event of Default, all obligations on the
part of the Bank to make advances under the Revolving Credit Note, if the Bank
so elects upon written notice to the Borrower, shall cease and terminate, and,
at the option of the Bank, both of the Notes shall become immediately due and
payable, but the Bank may make any advances or portions of advances under the
Revolving Credit Note, after the occurrence of any such Event of Default,
without thereby waiving its right to demand payment of the Obligations and
without becoming liable to make any other or further advances as hereinabove
contemplated by this Agreement.


(B)           Upon the occurrence of an Event of Default, the rights, powers and
privileges provided in this Section 7.04, and all other remedies available to
the Bank under this Agreement or at law or in equity, may be exercised by the
Bank at any time and from time to time, whether or not the Obligations shall be
due and payable, and whether or not the Bank shall have instituted any
foreclosure proceedings or other action for the enforcement of its rights
hereunder or under the Notes or any of the other Loan Documents.


ARTICLE 8.0  MISCELLANEOUS


8.01           Construction.


The provisions of this Agreement shall be in addition to those of any pledge or
security agreement, note or other evidence of liability now or hereafter held by
the Bank, all of which shall be construed as complementary to each
other.  Nothing herein contained shall prevent the Bank from enforcing any or
all other pledge or security agreements, notes or other evidences of liability
in accordance with their respective terms.


8.02           Further Assurance.


From time to time, the Borrower will execute and deliver to the Bank such
additional documents and will provide such additional information as the Bank
may reasonably require to carry out the terms of this Agreement and be informed
of the status and affairs of the Borrower.


8.03           Enforcement and Waiver by the Bank.


The Bank shall have the right at all times to enforce the provisions of this
Agreement and the other Loan Documents in strict accordance with the terms
hereof and thereof, notwithstanding any conduct or custom on the part of the
Bank in refraining from so doing at any time or times.  The failure of the Bank
at any time or times to enforce its rights under such provisions, strictly in
accordance with the same, shall not be construed as having created a custom in
any way or manner contrary to specific provisions of this Agreement or as having
in any way or manner modified or waived the same.  All rights and remedies of
the Bank are cumulative and concurrent and the exercise of one right or remedy
shall not be deemed a waiver or release of any other right or remedy.


8.04           Expenses of the Bank.


The Borrower shall pay on demand all expenses of the Bank in connection with the
preparation, administration, default, collection, waiver or amendment of loan
terms, or in connection with the Bank’s exercise, preservation or enforcement of
any of its rights, remedies or options hereunder, including, without limitation,
reasonable fees of outside legal counsel, accounting, consulting, brokerage or
other similar professional fees or expenses, and any fees or expenses associated
with travel or other costs relating to any appraisals or examinations conducted
in connection with this Agreement, the Notes, the other Loan Documents or any
other collateral therefor, and the amount of all such expenses shall, until
paid, bear interest at the rate applicable to principal under the Notes
(including any default rate) and be an Obligation.


8.05           Notices.


Any notices or consents required or permitted by this Agreement shall be in
writing and shall be deemed delivered if delivered in person or if sent by
certified mail, postage prepaid, return receipt requested, facsimile or
telegraph, as follows, unless such address is changed by written notice
hereunder:


 
16

--------------------------------------------------------------------------------

 
(A)           If to the Borrower:              IPG Photonics Corporation
50 Old Webster Road
Oxford, MA 01540
Attention:  Chief Financial Officer


With a copy to:                    IPG Photonics Corporation
50 Old Webster Road
Oxford, MA 01540
Attention:  General Counsel


(B)           If to the Bank:                       Bank of America, N.A.
100 Front Street
Worcester, MA  01608
Attention: Credit Products Officer


With a copy to:                    George W. Tetler III, Esquire
Bowditch & Dewey, LLP
P.O. Box 15156
311 Main Street
Worcester, MA  01615-0156


Any party may change the address to which notices are to be sent to it by giving
written notice of such change of address to the other party in the manner herein
provided for giving notice.  Any such notice, demand, request or other
communication shall be deemed given when mailed as aforesaid.


8.06           Waiver and Indemnification by the Borrower.


To the maximum extent permitted by applicable Laws, the Borrower:


(A)           Waives (1) protest of all commercial paper at any time held by the
Bank for which the Borrower is in any way liable; (2) except as the same may
herein be specifically granted, notice of acceleration and of intention to
accelerate; and (3) notice and opportunity to be heard, after acceleration in
the manner provided in Section 6.02, before exercise by the Bank of the remedies
of self-help, set-off or of other summary procedures permitted by any applicable
Laws or by any agreement with the Borrower, and, except where required hereby or
by any applicable Laws, notice of any other action taken by the Bank; and


(B)           Indemnifies the Bank and its officers, attorneys, agents and
employees from all claims for loss or damage caused by any act or omission on
the part of any of them except willful misconduct or gross negligence.


8.07           Participation; Right to Sell and/or Assign.


The Bank shall have the unrestricted right at any time and from time to time,
and without the consent of the Borrower, to grant to one or more banks or other
financial institutions (each, a “Participant”) participating interests, in
minimum amounts of $1,000,000.00 each, in the Bank’s obligation to lend
hereunder and any or all of the loans held by the Bank hereunder.  In the event
of any such grant by the Bank of a participating interest to a Participant,
whether or not upon notice to the Borrower, the Bank shall remain responsible
for the performance of its obligations hereunder and the Borrower shall continue
to deal solely and directly with the Bank in connection with the Bank’s rights
and obligations hereunder.  The Bank may furnish any information concerning the
Borrower in its possession from time to time to prospective Participants,
provided that the Bank shall require any such prospective Participant to agree
in writing to maintain the confidentiality of such information.


 
17

--------------------------------------------------------------------------------

 
The Bank shall have the unrestricted right at any time or from time to time,
upon Borrower’s consent, which consent shall not be unreasonably withheld, to
assign all or any portion of its rights and obligations hereunder to one or more
banks or other financial institutions (each, an “Assignee”), and the Borrower
agrees that it shall execute, or cause to be executed, such documents, including
without limitation amendments to this Agreement and to any other documents,
instruments and agreements executed in connection herewith as the Bank shall
deem reasonably necessary to effect the foregoing.  In addition, at the request
of the Bank and any such Assignee, the Borrower shall issue one or more new
promissory note(s), as applicable, to any such Assignee and, if the Bank has
retained any of its rights and obligations hereunder following such assignment,
to the Bank, which new promissory note(s) shall be issued in replacement of, but
not in discharge of, the liability evidenced by the promissory note held by the
Bank prior to such assignment and shall reflect the amount of the respective
commitments and loans held by such Assignee and the Bank after giving effect to
such assignment.  Upon the execution and delivery of appropriate assignment
documentation, amendments and any other documentation required by the Bank in
connection with such assignment, and the payment by Assignee of the purchase
price agreed to by the Bank and such Assignee, such Assignee shall be a party to
this Agreement and shall have all of the rights and obligations of the Bank
hereunder (and under any and all other documents, instruments and agreements
executed in connection herewith) to the extent that such rights and obligations
have been assigned by the Bank pursuant to the assignment documentation between
the Bank and such Assignee, and the Bank shall be released from its obligations
hereunder and thereunder to a corresponding extent.  The Bank may furnish any
information concerning the Borrower in its possession from time to time to
prospective Assignees, provided that the Bank shall require any such prospective
Assignees to agree in writing to maintain the confidentiality of such
information.


8.08           WAIVER OF JURY TRIAL.


THE BORROWER AND THE BANK MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR
ANY OTHER LOAN DOCUMENTS EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE BANK
RELATING TO THE ADMINISTRATION OF THE LOANS OR ANY OTHER OBLIGATIONS OR
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY LAW, THE BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  THE BORROWER CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE
BANK WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE BANK TO ENTER
INTO THIS AGREEMENT AND MAKE THE LOANS EVIDENCED BY THE NOTES.


8.09           Applicable Law.


This Agreement, and the rights and obligations of the parties hereunder shall be
construed and interpreted in accordance with the laws of The Commonwealth of
Massachusetts (excluding the laws applicable to conflicts or choice of law).


8.10           Binding Effect, Assignment, and Entire Agreement.


This Agreement shall inure to the benefit of, and shall be binding upon, the
respective successors and permitted assigns of the parties hereto.  The Borrower
has no right to assign any of its rights or obligations hereunder without the
prior written consent of the Bank. This Agreement, including the Exhibits
hereto, all of which are hereby incorporated herein by reference, and the
documents executed and delivered pursuant hereto, are intended by the parties as
the final, complete and exclusive statement of the transaction evidenced by this
Agreement.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superceded by this
Agreement, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement.  This Agreement may not be amended or modified
except by a written instrument describing such amendment or modification
executed by the Borrower and the Bank.


8.11           Severability.


If any provision of this Agreement shall be held invalid under any applicable
Laws, such invalidity shall not affect any other provision of this Agreement
that can be given effect without the invalid provision, and, to this end, the
provisions hereof are severable.


 
18

--------------------------------------------------------------------------------

 
8.12           Counterparts.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same instrument.


8.13           Replacement Notes.


Upon receipt of (i) an affidavit of an officer of the Bank as to the loss,
theft, destruction or mutilation of either of the Notes or any other Loan
Document which is not of public record, and (ii) an indemnity by the Bank in
favor of the Borrower with respect to losses, claims or damage resulting
therefrom and, in the case of any such loss, theft, destruction or mutilation,
upon cancellation of such Note or other Loan Document, the Borrower will issue,
in lieu thereof, a replacement Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.
 
8.14           Return of Prior Note.  The Bank shall return to the Borrower in
due course after the Closing, the Revolving Credit Note dated July 26, 2007,
issued by the Borrower to the Bank in the face amount of $20,000,000.00.


8.15           Use of Proceeds


No portion of the proceeds of the Loans shall be used, in whole or in part, for
the purpose of purchasing or carrying any “margin stock” as such term is defined
in Regulation U of the Board of Governors of the Federal Reserve System.


8.16           Integration


This Agreement is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Agreement. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superceded by this Agreement, and no party is relying
on any promise, agreement or understanding not set forth in this
Agreement.  This Agreement may not be amended or modified except by a written
instrument describing such amendment or modification executed by the Borrower
and the Bank.
 
 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto have duly caused this Agreement
to be executed by its duly authorized representative as a sealed instrument as
of the day and year first above written.


IPG PHOTONICS CORPORATION


/s/ TARA PINKOS             
Witness
By:       /s/ TIMOTHY  P.V. MAMMEN    
Name:  Timothy P.V. Mammen
Title:    Vice President and Chief Financial Officer











BANK OF AMERICA, N. A.


/s/ VALERIE J. SAMPSON        
Witness
By:       /s/ THOMAS P. MCGREGOR      
Name:  Thomas P. McGregor
Title:    Senior Vice President












 
20

--------------------------------------------------------------------------------

 

 Exhibit 2.04(A)(3)


COMMERCIAL LETTER OF CREDIT FEE




If the ratio of Funded Debt to EBITDA is <1.0:1.0, then the Commercial Letter of
Credit issuance fee shall be .80%.


If the ratio of Funded Debt to EBITDA is ≥1.0:1.0 but <1.5:1.0, then the
Commercial Letter of Credit issuance fee shall be 1.00%.


If the ratio of Funded Debt to EBITDA is ≥1.5:1.0 but <2.0:1.0, then the
Commercial Letter of Credit issuance fee shall be 1.20%.




--------------------------------------------------------------------------------
